Name: Commission Decision of 22 December 2006 laying down transitional measures as regards the dispatch of certain products of the meat and milk sectors covered by Regulation (EC) No 853/2004 of the European Parliament and of the Council from Bulgaria to other Member States (notified under document number C(2006) 7029) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  trade policy;  processed agricultural produce;  agri-foodstuffs;  health;  research and intellectual property;  European construction
 Date Published: 2007-08-24; 2007-01-13

 13.1.2007 EN Official Journal of the European Union L 8/61 COMMISSION DECISION of 22 December 2006 laying down transitional measures as regards the dispatch of certain products of the meat and milk sectors covered by Regulation (EC) No 853/2004 of the European Parliament and of the Council from Bulgaria to other Member States (notified under document number C(2006) 7029) (Text with EEA relevance) (2007/31/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (2) lays down general rules for food business operators on the hygiene of foodstuffs, based on hazard analysis and critical control points principles. It provides that food business operators are to comply with the structural requirements based on those principles. Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3) supplements the rules laid down in Regulation (EC) No 852/2004. The rules laid down in Regulation (EC) No 853/2004 include specific requirements for meat and milk processing establishments. (2) According to the results of a Food and Veterinary Office (FVO) mission to Bulgaria carried out from 27 November 2006 to 1 December 2006 certain processing establishments in the meat and milk sectors do not comply with the provisions of Regulations (EC) No 852/2004 and (EC) No 853/2004. (3) Furthermore, the current traceability system in Bulgaria is not sufficient to cover the needs of the situation in Bulgaria under conditions where meat coming from third countries and meat obtained in Bulgaria before 1 January 2007, and raw milk in Bulgaria, which do not comply with the requirements of those Regulations, are on the territory of Bulgaria. (4) Taking into account the current situation in Bulgaria, it is appropriate to provide for transitional measures as regards certain products of the meat and milk sectors. (5) During the transitional period the situation of all processing establishments in the meat and milk sectors has to be assessed in view to ensure the completion of the upgrading process of certain establishments to be in compliance with Community requirements. Furthermore the traceability system has to be improved to meet Community standards. (6) During the transitional period, it is necessary to provide for a prohibition on the dispatch of certain products of the meat and milk sectors from Bulgaria to other Member States. However, it is appropriate to provide for a derogation for certain processing establishments authorised under Community legislation to export those products to the Community before 1 January 2007, in the light of guarantees available for those establishments. (7) The transitional period provided for in this Decision should be limited to one year. The situation of the meat and milk sectors in Bulgaria is to be reviewed before the end of that period, in particular in view of the results of new FVO inspections to be carried out in January 2007. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 This Decision shall apply to products of the meat and milk sectors covered by the following Sections of Annex III to Regulation (EC) No 853/2004: (a) Section I (meat of domestic ungulates); (b) Section II (meat from poultry and lagomorphs); (c) Section III (meat of farmed game); (d) Section IV (wild game meat); (e) Section V (minced meat, meat preparations and mechanically separated meat); (f) Section VI (meat products); and (g) Section IX (raw milk and dairy products). Article 2 1. The products referred to Article 1 (the products) shall not be dispatched from Bulgaria to other Member States. 2. Member States shall ensure, in accordance with Directive 89/662/EEC and in particular Article 3 thereof, that the products are not traded between Member States. Article 3 By way of derogation from Article 2(1), Member States shall authorise the trade in products which are obtained in a processing establishment listed in the Annex provided that the products: (a) bear the Community health mark or identification mark, as referred to in points (a) and (b) of Article 5(1) of Regulation (EC) No 853/2004, of the processing establishments concerned; (b) are accompanied by a document, as provided for in Article 14 of Regulation (EC) No 854/2004 of the European Parliament and of the Council (4), in which the competent authority of Bulgaria certifies the following: Products in conformity with Commission Decision 2007/31/EC . Article 4 This Decision shall apply subject to and as from the date of the entry into force of the Act of Accession of Bulgaria and Romania. It shall apply until 31 December 2007. This Decision will be reviewed before this date in particular in view of the results of new FVO inspections carried out in January 2007. Article 5 This Decision is addressed to the Member States. Done at Brussels, 22 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected by OJ L 226, 25.6.2004, p. 22. (2) OJ L 139, 30.4.2004, p. 1; corrected by OJ L 226, 25.6.2004, p. 3. (3) OJ L 139, 30.4.2004, p. 22; corrected by OJ L 226, 25.6.2004, p. 55. Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). (4) OJ L 139, 30.4.2004, p. 206; corrected by OJ L 226, 25.6.2004, p. 83. ANNEX List of processing establishments authorised to dispatch products of the sectors referred to in Article 1 from Bulgaria to the other Member States MEAT ESTABLISHMENTS No Vet. No Name and address of establishment Site of premises concerned 1 BG 0201028 Debelt Indastriys OOD s. Debelt obl. Burgas 2 BG 0401028 Mesokombinat Svishtov EOOD gr. Svishtov ul. 33-ti Svishtovski polk 91 3 BG 0404013 Dakor OOD gr. G. Oriahovitsa ul. Tsar Osvoboditel 60 4 BG 0601031 Mesodobivna kompaniya Vratsa OOD gr. Vratsa ul. Ilinden 5 BG 0901005 Baydano-Komers OOD gr. Momchilgrad Promishlena zona 6 BG 1201011 Mesotsentrala Montana OOD gr. Montana bul. Treti mart 216 7 BG 1204013 Kompas OOD s. Komarevo obsht. Berkovitsa 8 BG 1604037 Dil TUR AD Dil TUR AD 9 BG 1604039 Evropimel OOD gr. Plovdiv bul. V. Aprilov 10 BG 1701003 Mesokombinat Razgrad AD gr. Razgrad, Industrialen kvartal, ul. Beli Lom 1 11 Ã G 1901021 Mekom AD gr. Silistra Industrialna zona  Zapad 12 BG 2204099 Tandem  V OOD gr. Sofia bul. Iliantsi 23 13 BG 2304002 Nikas AD gr. Botevgrad ul. Tsar Ivan Shishman 39 14 BG 2501002 Tandem  Popovo OOD s. Drinovo obsht. Popovo 15 BG 2701013 Rodopa Shumen 1884 AD gr. Shumen ul. Industrialna POULTRY MEAT ESTABLISHMENTS No Vet. No Name and address of establishment Site of premises concerned 1 BG 0202074 Pticeklanitsa  Chubra OOD s. Chubra obl. Burgaska 2 BG 0402052 Zornitsa Kesarevo AD s. Kesarevo obsht. Strazhitsa 3 BG 0702006 Hrinad OOD gr. Sevlievo 4 BG 0802069 Agroplasment 92V AD gr. Dobrich-okolovrastno shose-yug 5 BG 1102073 Amon-Ra OOD s. Yoglav obl. Lovetch 6 BG 1602001 Galus  2004 EOOD s. Hr. Milevo obl. Plovdiv 7 BG 1602045 Deniz 2001 EOOD gr. Parvomay ul. Al. Stamboliiski 23 8 BG 1602071 Brezovo AD gr. Brezovo ul. Marin Domuschiev 2 9 BG 2402001 Gradus-1 OOD gr. Stara Zagora kv. Industrialen 10 BG 2402002 Ekarisazh Zagore AD gr. Stara Zagora kv. Industrialen 11 BG 2802076 Alians Agrikol OOD s. Okop obl. Yambolska MILK PROCESSING ESTABLISHMENTS No Vet. No Name and address of establishment Site of premises concerned 1 BG 0412010 Bi Si Si Handel OOD gr. Elena ul. Treti mart 19 2 BG 0512025 El Bi Bulgarikum EAD El Bi Bulgarikum EAD 3 BG 0612012 OOD Zorov  97 gr. Vratsa 4 BG 0612027 Mlechen ray  99 EOOD gr. Vratsa 5 BG 0612043 ET Zorov-91-Dimitar Zorov gr. Vratsa 6 BG 0712008 Milkieks OOD gr. Sevlievo zh. k. Atanas Moskov 7 BG 0812009 Serdika  90 AD gr. Dobrich ul. 25 septemvri 100 8 BG 0812029 Akurat mlechna promishlenost OOD gr. Dobrich kv. Riltsi 9 BG 0812030 FAMA AD gr. Dobrich bul. Dobrudzha 2 10 BG 0912004 Rodopchanka OOD s. Byal izvor obsht. Ardino 11 BG 0912011 ET Alada Mohamed Banashak s. Byal izvor obsht. Ardino 12 BG 1112006 Kondov Ekoproduktsia OOD s. Staro selo 13 BG 1312001 Lakrima AD gr. Pazardzhik ul. Tsaritsa Yoana 29 14 BG 1312011 Eko-F EAD s. Karabunar 15 BG 1612001 OMK AD gr. Plovdiv bul. Dunav 3 16 BG 1612002 Shipka 99 AD gr. Parvomay ul. Vasil Levski 47 17 BG 1612011 Em Dzhey Deriz EOOD gr. Karlovo bul. Osvobozhdenie 69 18 BG 1612037 Filipopolis RK OOD gr. Plovdiv ul. Prosveta 2A 19 BG 1712042 ETMadar s. Terter 20 BG 1912013 ZHOSI OOD s. Chernolik 21 BG 1912024 Buldeks OOD s. Belitsa 22 BG 2012009 Vangard OOD s. Zhelyo voyvoda 23 BG 2012020 Yotovi OOD gr. Sliven kv. Rechitsa 24 BG 2012042 Tirbul EAD gr. Sliven Industrialna zona 25 BG 2112018 Laktena OOD s. Kutela 26 BG 2212001 Danon Serdika AD gr. Sofia ul. Ohridsko ezero 3 27 BG 2212003 Darko AD gr. Sofia ul. Ohridsko ezero 3 28 BG 2212022 Megle Em Dzhey OOD gr. Sofia ul. Probuda 12 14 29 BG 2512004 Pip Treyd OOD s. Davidovo obsht. Targovishte 30 BG 2512020 Mizia-Milk OOD gr. Targovishte Industrialna zona 31 BG 2612047 Balgarsko sirene OOD gr. Haskovo bul. Saedinenie 94 32 BG 2812003 Balgarski yogurt OOD s. Veselinovo, obl. Yambolska 33 BG 2812022 Karil i Tania OOD gr. Yambol ul. Gr. Ignatiev 189 34 BG 2812025 Sakarela OOD gr. Yambol ul. Preslav 269